Citation Nr: 1503353	
Decision Date: 01/23/15    Archive Date: 01/27/15

DOCKET NO.  12-19 505	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Whether there was clear and unmistakable error (CUE) in a September 2000 rating decision that granted a single 10 percent rating for both the dislocation, ring and little finger, right hand with arthritis, right 5th digit (right hand finger disability) and dislocation, ring and little finger, left hand (left hand finger disability) effective from July 1, 2000.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1980 to June 2000.

This matter comes before the Board of Veterans' Appeals (Board) from a June 2010 decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Waco, Texas found CUE in a September 2000 rating decision and reduced to non compensable the Veteran's rating for his service-connected right and left hand finger disabilities.

In this regard, the June 2010 rating decision mischaracterized the issue on appeal because it mistakenly reported that it was CUE for the September 2000 rating decision to grant the Veteran separate 10 percent ratings for his right and left hand finger disabilities when it only granted a single 10 percent rating for both the right and left hand finger disabilities.  Therefore, because the RO via CUE reduced to non compensable the Veteran's rating for his service-connected right and left hand finger disabilities, the Board finds that the issue on appeal is as characterized on the first page of this decision.


FINDING OF FACT

The September 2000 rating decision was in accordance with the applicable law and regulations governing rating two minor joints as well as adequately supported by the evidence then of record when it granted the Veteran a single 10 percent rating for his right and left hand finger disabilities.


CONCLUSION OF LAW

The criteria for CUE in the September 2000 rating decision that granted a single 10 percent rating for the right and left hand finger disabilities effective from July 1, 2000, have not been met and the rating is restored.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 3.105 (2014).

REASONS AND BASES FOR FINDING AND CONCLUSION

At the outset, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that the Veterans Claims Assistance Act of 2000 (VCAA) does not apply to claims of CUE in prior decisions.  See Parker v. Principi, 15 Vet. App. 407, 412 (2002); Livesay v. Principi, 15 Vet. App. 165, 178-79 (2001) (en banc); see also Hines v. Principi, 18 Vet. App. 227, 235 (2004).  Therefore, further discussion of the VCAA is unnecessary.  

The Veteran alleges, in substance, that the RO was mistaken in finding CUE in the September 2000 rating decision that granted him a 10 percent rating for his right and left hand finger disabilities effective from July 1, 2000, because he had at that time, as well as at the current time, problems with chronic pain, lost motion, and dislocation in the fingers of each hand as well as X-ray evidence of arthritis.

In this regard, the United States Court of Appeals for Veterans Claims (Court) has defined CUE as "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts.  It is not mere misinterpretation of facts."  See Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).

The Court has propounded a three-pronged test to determine whether CUE is present in a prior determination: (1) "either the correct facts, as they were known at the time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated) or the statutory or regulatory provisions extant at the time were incorrectly applied," (2) the error must be "undebatable" and of the sort "which, had it not been made, would have manifestly changed the outcome at the time it was made," and (3) a determination that there was clear and unmistakable error must be based on the record and the law that existed at the time of the prior adjudication in question.  See Damrel v. Brown, 6 Vet. App. 242, 245 (1994).

Claims of CUE must be pled with specificity.  See Andre v. West, 14 Vet. App. 7, 10 (2000) (per curium), aff'd sub nom. Andre v. Principi, 301 F.3d 1354 (Fed. Cir. 2002).  

As explained above, the June 2010 rating decision found CUE in the September 2000 rating decision and reduced to non compensable the Veteran's rating for his service-connected right and left hand finger disabilities.

In this regard, the September 2000 rating decision granted the Veteran a single 10 percent rating for his right and left hand finger disabilities by analogy to ankylosis under 38 C.F.R. § 4.71a, Diagnostic Code 5223 (2000), effective from July 1, 2000.  

Without going into whether or not a rating under Diagnostic Code 5223 was appropriate when the record at that time (i.e., his service treatment records and the May 2000 VA examination report) did not contain a diagnosis of ankylosis, the Board nonetheless notes that the Veteran's service-connected right and left hand finger disabilities specifically included arthritis.  

Additionally, at the May 2000 VA examination not only did the Veteran complain of chronic right and left hand finger pain due to frequent dislocations but X-rays taken at that time confirmed that he had arthritis in the service-connected fingers in his right and left hands.

Moreover, 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2000) provided that degenerative arthritis established by X-ray findings will be rated on the basis of limitation of motion under the appropriate diagnostic codes for the specific joint or joints involved.  When, however, the limitation of motion of the specific joint or joints involved is noncompensable under the appropriate diagnostic codes, a rating of 10 percent is for application for each such major joint or group of minor joints affected by limitation of motion.  A rating of 20 percent is assigned for each such major joint or group of minor joints, with occasional incapacitating exacerbations, affected by limitation of motion.  Limitation of motion must be objectively confirmed by findings such as swelling, muscle spasm, or satisfactory evidence of painful motion.  (Emphasis added)

Furthermore, 38 C.F.R. § 4.45(f) (2000) provided that " . . . [f]or the purpose of rating disability from arthritis, the shoulder, elbow, wrist, hip, knee, and ankle are considered major joints; multiple involvements of the interphalangeal, metacarpal and carpal joints of the upper extremities, the interphalangeal, metatarsal and tarsal joints of the lower extremities, the cervical vertebrae, the dorsal vertebrae, and the lumbar vertebrae, are considered groups of minor joints, ratable on a parity with major joints . . . (Emphasis added).

Given the above, the Board finds that the evidence of record when the RO granted the Veteran a single 10 percent rating for his right and left hand finger disabilities contained X-ray evidence of arthritis in two minor joints (i.e., in the Veteran's service-connected right and left hand fingers).  Moreover, given the Veteran's documented complaints of finger pain, the Board finds that it was not "undebatable" that this finger pain did not also cause lost finger motion at this time.  See Damrel.  

Therefore, the Board finds that the September 2000 rating decision was in accordance with applicable law and regulations governing rating two minor joints when it granted the Veteran a single 10 percent rating for the right and left hand finger disabilities because 38 C.F.R. § 4.71a, Diagnostic Code 5003 specifically provided a single 10 percent rating in these circumstances.  


Accordingly, the Board finds that the criteria for CUE in the September 2000 rating decision were not met because there was not "an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts" and the rating is restored.  See Oppenheimer.


ORDER

There was no CUE in the September 2000 rating decision that granted a single 10 percent rating for the right and left hand finger disabilities effective from July 1, 2000, and the rating is restored subject to the laws and regulations governing the award of monetary benefits.  



____________________________________________
	STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


